Citation Nr: 1710574	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  16-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to a rating in excess of 20 percent for status post pilonidal cystectomy residuals and herniated disc at L4-L5.

6.  Entitlement to a rating in excess of 20 percent for L4 radiculopathy associated with the lumbar spine disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to December 1986 to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for insomnia, entitlement to increased ratings for a lumbar spine disability and L4 radiculopathy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 decision denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a right shoulder condition; the Veteran did not perfect an appeal of this decision. 

2.  The evidence associated with the claims file subsequent to the April 2009 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder condition.

3.  The evidence of record indicates that the injury that led to the Veteran's current status post right shoulder rotator cuff repair surgery was incurred during ACDUTRA.

4.  The competent evidence of record is at least in equipoise as to whether the Veteran's cervical myositis was incurred in active service.  


CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying the Veteran's claim for service connection for a right shoulder condition is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder condition, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for status post right shoulder rotator cuff repair surgery have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for cervical myositis have been met. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in July 2012.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claims for entitlement to service connection for a right shoulder condition and a cervical spine disability.  Collectively, the examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2015).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

An April 2009 rating decision denied the Veteran's petition to reopen a previously denied claim for service connection for a right shoulder condition, as new and material evidence had not been received to reopen the claim.  At that time, VA and private medical records did not show that the Veteran's current right shoulder condition was incurred in or related to active service.  The evidence of record at the time of the April 2009 rating decision included the Veteran's service treatment records, VA treatment records, and private medical records.

The Veteran was notified of the denial and filed a timely notice of disagreement in September 2009.  A statement of the case was issued in January 2010 in response to the Veteran's notice of disagreement.  The Veteran did not perfect the appeal, and no new and material evidence was received within 60 days after the statement of the case was issued or within one year after the April 2009 rating decision.  Therefore, the April 2009 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156 (a) (2016).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final April 2009 rating decision includes VA and private treatment records.  Additionally, a July 2012 VA examination report shows that a VA examiner diagnosed the Veteran with status post right shoulder rotator cuff repair surgery and determined that it was as likely as not that the disability was incurred in service.  Here, the Board finds that the July 2012 VA examination report constitutes new and material evidence that the Veteran has a right shoulder disability due to an injury that was incurred during ACDUTRA, and relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material, and the Veteran's claim for service connection for a right shoulder condition is reopened. 

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Active military service includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (a) (2016).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA but, except for the exceptions listed, only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  Paulson v. Brown, 7 Vet. App. 466 (1995). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6 (c) (2016).  INACDUTRA is generally duty, other than full-time duty, prescribed for Reserves or duty performed by a member of the National Guard of any State, other than full-time duty.  38 U.S.C.A. § 101 (23) (West 2015); 38 C.F.R. § 3.6 (d) (2016).  Annual training is an example of active duty for training, while weekend drills are examples of inactive duty training.

Right Shoulder Condition

The Veteran asserts that service connection is warranted for a right shoulder condition as he experienced an injury to his shoulder area during service and has had recurrent problems since that time.  Specifically, he reported being injured during ACDUTRA when he suffered trauma to his right shoulder.  

The Board notes that a review of the Veteran's personnel records shows that he had a period of ACDUTRA from January 24, 1987 to February 8, 1987 at Camp Ripley located in Minnesota.  

A review of the Veteran's service treatment record shows no reports or treatments for a right shoulder condition during his initial period of active duty.

A February 1987 reserve service treatment record shows that the Veteran experienced pain in his right shoulder on January 30, 1987 as he was in a collision in the field and a person behind him fell onto his right arm/shoulder area.  The Veteran was assessed with a muscle strain in the muscle that ran across the chest to the right shoulder joint.  The eventual diagnoses was shoulder blunt trauma, with muscular contusion that resolved 10 days later.   

A July 2012 VA examination report shows that the Veteran was assessed with status post right shoulder rotator cuff repair surgery.  During the examination the Veteran reported that he developed right pain during service that had increased since separation from service.  After a review of the Veteran's claims file and a physical examination of the Veteran, the examiner determined that the right shoulder condition was at least as likely as not related to service.  The examiner noted that the Veteran reported right shoulder pain in 1991 in a report of medical history and opined that the pain incurred during service progressed to a rotator cuff tear since it was well known that rotator cuff pathology started as tendinitis if not treated properly could degenerate the tendon and eventually cause a tear.  

After a review of the evidence of record the Board finds that the evidence supports the claim for entitlement to service connection for a right shoulder condition.  In this regard, the Board finds that the evidence shows that the Veteran incurred a right shoulder injury during a period of ACDUTRA in February 1987.  Additionally, the July 2012 VA examination report determined that the Veteran's current right shoulder condition was at least as likely as not incurred in service, and in particular, is related to the injury the Veteran incurred from the in-service fall.  The Board also finds that the Veteran is competent to report symptoms of his right shoulder condition, and he has asserted these symptoms since separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for status post right shoulder rotator cuff repair surgery is warranted, and the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016).

Cervical Spine Disability

With regards to the Veteran's cervical spine disability, the Board notes that a review of the Veteran's service treatment records shows no reports or treatments for a cervical spine disability.  

A December 2006 VA treatment record shows that the Veteran was diagnosed with degenerative arthritis of the cervical spine.

A September 2011 private medical opinion from Dr. N.O. reported that the Veteran hurt his back from a fall during active service.  Dr. N.O. determined that the Veteran had chronic inflammatory changes with subsequent degenerative problems that caused bad posture, loss of correct alignment, and loss of curvature of the cervical, thoracic, and lumbar spine.  Dr. N.O. indicated that this caused more stress to one side of the vertebra than the other side.  Dr. N.O. remarked that it was more probable than not that the right shoulder, neck, and back problems were service connected secondary to the incident of the fall during service.  

A July 2012 VA examination report showed that the Veteran was diagnosed with cervical myositis.  After a physical examination and a review of the Veteran's claims file the examiner opined that the cervical spine disability was less likely than not related to the Veteran's active service.  The rationale was that the Veteran's claims file was silent for a cervical spine condition during service or after two years from separation from service.  

In reviewing the evidence of record, the Board finds that the evidence is at least in equipoise regarding the Veteran's claim of entitlement to service connection for a cervical spine disability.

The Board notes the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b) (West 2015).  When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  An accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518 (1996); 38 U.S.C.A. § 5107 (b) (West 2015).  Further, a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in relative equipoise, the law dictates that the appellant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of the conflicting medical evidence as to whether the Veteran's current cervical myositis is related to service.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise.  The Board finds that none of the medical opinions are more probative than the other opinions of record.  The Veteran's private physician, Dr. N.O., in September 2011 reported that the Veteran's cervical spine disability was related to his in-service fall and shoulder injury.  The July 2012 VA examiner, in contrast, determined that the Veteran's cervical myositis was not incurred in or related to active service.  Each medical opinion is supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the medical opinions and diagnoses in this case are at least in equipoise as to whether the Veteran's cervical spine disability is related to his active service.  When evidence is in relative equipoise, reasonable doubt must be decided in the appellant's favor.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for cervical myositis is warranted.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted regarding the claim to entitlement to service connection for a right shoulder disability, and to that extent the claim is granted.  

Entitlement to service connection for status post right shoulder rotator cuff repair surgery is granted. 

Entitlement to service connection for cervical myositis is granted.  


REMAND

Service Connection-Insomnia 

The Veteran was afforded a VA examination concerning his insomnia condition in July 2012.  The examiner reported that the Veteran was assessed with primary insomnia and that the Veteran did not have more than one mental disorder diagnosis.  The Veteran reported that he had seen a private psychiatrist for smoking cessation and was taking a pill for anxiety.  Symptoms were noted as a chronic sleep impairment.  The examiner determined that it was less likely than not that insomnia was incurred in service.  The examiner determined that there was no temporal association between sleep disturbances and military stressors.  The Veteran also reported that he had sleeping difficulties since 1997, six years after discharge from active service.  

The Board notes that a review of the Veteran's service treatment records shows that the Veteran reported no nerve issues or frequent trouble sleeping in October 1986.  However, a Marine Corps Reserve treatment record shows that the Veteran reported frequent trouble sleeping in December 1987.  A March 1991 Marine Corps Reserve treatment record shows that the Veteran again reported frequent trouble sleeping.  

The Board thus finds that a new examination is required to clarify the etiology of the Veteran's insomnia.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be obtained).  Here, the Board notes that the July 2012 VA examiner determined that the Veteran's insomnia did not onset until 1997 but did not address the Veteran's reports of sleeping troubles in 1987 or 1991.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion).  Therefore, on remand an opinion regarding this issue should be obtained.  

Increased Ratings

With regard to the increased rating claim for the Veteran's lumbar spine disability, the Board finds that further development is necessary.  The Board observes that a new precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the most recent July 2012 VA spine examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

With regard to the Veteran's claim for an increased rating for L4 radiculopathy, the Board finds that the radiculopathy has been determined to be associated with his lumbar spine disability, which the Board is remanding for an additional examination.  Given that any examination pertaining to the lumbar spine will address any neurological manifestations related to the disability, to include radiculopathy, the Board finds that the issues are inextricably intertwined and must also be remanded.  

TDIU

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for increased ratings for a lumbar spine disability and L4 radiculopathy as well as the now-granted claims of entitlement to status post right shoulder rotator cuff repair surgery and cervical myositis.  As the assigned ratings for the right shoulder and cervical spine disabilities and any allowance of the increased rating claims could affect the outcome of the TDIU claim, the appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain English translations of all Spanish language documents included in the Social Security Administration medical records.  All of these records currently are located in the Veteran's VBMS eFolder and titled as "Medical Treatment Records Furnished by SSA."  All English translations of these documents should be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by a qualified medical professional to determine the etiology of any diagnosed insomnia condition.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to his sleeping difficulties noted in service treatment records in 1987 and 1991.  In addition, the examiner is requested to reconcile all of the medical opinions of record concerning the various diagnosed psychiatric disabilities.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed insomnia disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of his service-connected lumbar spine disability and associated L4 radiculopathy.  The examiner must review the claims file and note that review in the examination report. The examiner must address each of the following:

A) With regard to the lumbar spine disability, all necessary test, x-rays, and studies (including range of motion studies) should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.

B) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

C)  With respect to neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the service connected lumbar spine disability, to include radiculopathy of the lower extremities.  Any neurological manifestations should be described in detail and the specific nerve should be specified, with the degree of impairment caused by the service-connected disability.

5.  Then, readjudicate the claims, to include entitlement to TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


